Case 1:20-cv-00682-AT Document15 Filed 07/14/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
MODESTO MODRAGON, DOC #.
DATE FILED: 7/14/2020
Plaintiff,
-against- 20 Civ. 682 (AT)
MAKE MINI MART AND DELI CORP and ORDER
NABIL K. HIMED,
Defendants.

 

 

ANALISA TORRES, District Judge:

On May 27, 2020, the Court ordered the parties to submit a joint status letter and proposed
case management plan by July 13, 2020, in advance of the initial pretrial conference scheduled for
July 20, 2020. ECF No. 14. Those submissions are now overdue. Accordingly, it is ORDERED that
by July 15, 2020, the parties shall submit their joint status letter and proposed case management plan.

SO ORDERED.

Dated: July 14, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
